--------------------------------------------------------------------------------

Exhibit 10.1
 
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (“Agreement”) is entered into as of March 29, 2013 by
and between Gordon Watson (“Consultant”) and GraphOn Corporation (the
“Company”), with reference to the following recitals:


A.           Consultant possess significant experience and skills in the
Company’s line of business, including as a result of extensive service on the
Company’s Board of Directors (the “Board”); and


B.            The Board wishes to retain the services of Consultant on the terms
set forth herein, commencing on his resignation from the Board on March 29, 2013
(the “Commencement Date”).


IT IS THEREFORE AGREED THAT:


1.             Exclusive Services.  From the Commencement Date until May 31,
2014 (such period, the “Term”), Consultant shall make himself reasonably
available, during normal business hours, to consult with the Board regarding
implementation of the actions taken and policies set by the Board from time to
time (the “Services”).  The Services may also include advice on strategic or
operational matters, reasonable cooperation on any litigation involving third
parties, transition services to the Board’s committees, and other services as
the parties may reasonably agree.  Because the Services are defined primarily by
the experience and skill possessed by the Consultant rather than the amount of
time spent by the Consultant, there is no minimum number of hours of Services to
be provided hereunder.


Consultant will not, during the Term, provide strategic consulting services to
any company that is a direct competitor with the Company’s current business
focus as publicly disclosed.


2.             Compensation.  The sole compensation for the Services shall be as
follows:


(a)           Cash Compensation During Term.  $3,125 on June 30, 2013, $3,125 on
September 30, 2013, $3,125 on December 31, 2013 and $3,125 on May 31, 2014.


(b)           Continued Vesting During Term.


(i)            Consultant acknowledges that he currently has a total of 752,500
options to purchase the Company’s common stock, of which 207,388 are currently
unvested.


(ii)           The Company agrees that out of Consultant’s currently unvested
options to purchase 207,388 shares of the Company’s common stock under the
Company’s equity incentive plans, a total of 192,236 of such options are
eligible to vest during the Term (the “Eligible Options”); the difference
between 207,388 total unvested options and the 192,236 Eligible Options (i.e.,
15,152 options) represents options that only begin to vest after the end of the
Term (assuming a full Term) , and therefore unless the Term is extended by
mutual consent, such 15,152 options will not vest.

 
 

--------------------------------------------------------------------------------

 


(iii)           The Eligible Options shall continue to vest during (but not
beyond) the Term so long as Consultant continues to provide the Services during
the Term (and for clarity, Consultant’s change in status from director to
consultant is intended not to interrupt his continuous status for vesting
purposes).  All of Consultant’s options shall remain subject to their currently
existing terms and conditions, including the rate of vesting, the terms
governing forfeiture and the time period to exercise options after the end of
the Term.


(c)           Expenses.  To the extent Services are requested, the Company will
repay or reimburse Consultant for ordinary and necessary business expenses to
the extent compatible with, and subject to the verification and substantiation
documentation and procedures applicable under, the Company’s policies.


3.             Confidentiality.  While Consultant was/is a director of the
Company, as part of his fiduciary duties, he was/is subject to duties of
confidentiality with respect to the Company’s confidential or proprietary
information (the “Information”).  Consultant agrees, during and after the Term,
to continue to abide by such duties with respect to the Information to the same
extent as when he was a director.  If he learns additional Information during
the Term, it shall be subject to the same limitation.  Without limiting the
rights and remedies otherwise available to it, each party agrees that the other
would be irreparably harmed by any breach or threatened breach of this Section 3
and accordingly that the other party shall be entitled to equitable relief by
way of injunction.


It is acknowledged by both parties that as a public Company that Company is
entitled to disclose and file this Agreement with the SEC to the extent
necessary to comply with its legal obligations.


4.             Past Services.  Consultant agrees he is not entitled to any
additional compensation (cash, equity or otherwise) for any services he
previously rendered to the Company as a director or otherwise.  Consultant
claims no ownership interest in any of the Company’s assets, properties, patents
or technologies, whether as an inventor, owner, developer, contributor or
otherwise, or any right to receive additional equity, profits or the like.


5.             Term.  This Agreement will expire at the end of the Term, except
(a) if terminated earlier by the parties, acting mutually in writing, or (b) by
any party at any time after the date hereof, if the other party materially
breaches its obligations hereunder and does not cure such breach after a 15 day
written notice reasonably describing such breach.  Sections 3 through 7 will
survive the expiration or termination of this Agreement.

 
 

--------------------------------------------------------------------------------

 


6.             Independent Contractor.  Consultant is being retained hereunder
only for the purposes and to the extent set forth in this Agreement, and
Consultant’s relationship to the Company will be that of an independent
contractor.  Consultant will not be considered under this Agreement as having
employee status. Consultant acknowledges that no federal or state withholding
taxes, FICA, SDI, or other employee payroll taxes or deductions will be made
with respect to compensation paid to Consultant pursuant to this
Agreement.  Consultant is responsible for all such taxes, and agrees to report
for federal and state income and any other tax purposes all such compensation,
and to pay all taxes due thereon.  Consultant shall not be entitled to any
benefits provided to employees of the Company or any of its affiliates, whether
consisting of participation in an employee retirement, pension, supplemental
compensation, defined contribution or similar plan; workers’ compensation;
disability, termination or severance pay or other similar benefits; unemployment
or other similar insurance or otherwise.


7.             Miscellaneous.  This Agreement sets forth the entire agreement
and understanding of the parties hereto in respect to the subject mater hereof,
and supersedes all prior agreements, arrangements and understandings relating to
the subject matter hereof and is not intended to confer upon any other person
any rights or remedies hereunder; provided, nothing in this Agreement affects
Consultant’s Directors and Officers Indemnity Agreement or rights to
indemnification under the Company’s charter or bylaws, which remains in full
force and effect.  There have been no representations or statements, oral or
written, that have been relied on by any party hereto, except those expressly
set forth in this Agreement.  This Agreement may not be amended, altered or
modified except by a writing signed by the parties.  This Agreement may be
executed simultaneously in two or more counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.  This Agreement shall be governed by the law of California, without
regard to any conflicts of law provisions.


IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
written above.



 
GraphOn Corporation
 
 
 
By: /s/ Steven Ledger
 
Steven Ledger, Chairman of the Board of Directors
 
 
     
/s/ Gordon Watson
 
Gordon Watson

 
 

--------------------------------------------------------------------------------